Case: 3:20-cv-00224-NBB-RP Doc #: 68-13 Filed: 02/02/21 1 of 1 PagelD #: 1423

ORDER: AMEND FACILITY USE POLICY REGARDING USE OF
COURTHOUSE GROUNDS

Motion was made by Larry Gillespie, duly seconded by Brent Larson, to amend
the Facility Use Policy in order to allow four (4) people or less to use the Historic
Courthouse outside grounds, including the area around the Confederate Statue, without a
permit, although said individual or group may obtain a permit in order to have exclusive
use of the area; five (5) or more people gathering require a permit for use. A permit
application must be submitted at least 30 days prior to the date of proposed use for five
or more people, unless unusual circumstances make it impossible to make application
prior to the thirty (30) day period: the Board of Supervisors and/or the sheriff shall
determine whether to waive the 30 day period. This amendment shall take effect
immediately,

The vote on the motion was as follows:

Supervisor Brent Larson, voted yes
Supervisor Larry Gillespie, voted yes
Supervisor David Rikard, voted yes
Supervisor Chad McLarty, voted yes
Supervisor Mike Roberts, voted yes

After the vote, President Roberts, declared the motion cattied, this the 15" day of
June, 2020,

Miké Roberts President Sherry Wall, {Chancery Clerk
oard of Supervisors

Lafayette County DOCODNa52

 
